Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be US 20130188293 A1 which discloses a film for a capacitor comprising a fluororesin film which is a copolymer of vinylidene fluoride and tetrafluoroethylene but does not disclose the breakdown voltage, surface roughness, or the resin having both a crosslinked and non-crosslinked components with the amount of crosslinked component being 0.01 to 10 wt% of the sum of the crosslinked and non-crosslinked fluororesin. US 2019/0338091; US 2009/0136714; and US 2015/0005456 are considered to teach some of these limitations as discussed in the Office action dated 8/31/2021, but none of the cited prior art is considered to disclose or teach the amount of crosslinked fluororesin component. Thus, the invention as claimed is considered novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANCY R JOHNSON/Primary Examiner, Art Unit 1783